 Case 1:21-cv-00170-TFM-B Document 4 Filed 04/15/21 Page 1 of 3                    PageID #: 22


                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 IN THE MATTER OF EAGLE EXPRESS                   )
 CHARTERS AS OWNER OF THE F/V                     )       CIV. ACT. NO. 1:21-cv-170-TFM-B
 EAGLE EXPRESS FOR EXONERATION                    )
 FROM OR LIMITATION OF LIABILITY                  )


 ORDER APPROVING EAGLE EXPRESS CHARTERS’ LETTER OF UNDERTAKING,
 RESTRAINING PROSECUTION OF CLAIMS, DIRECTING ISSUANCE OF NOTICE,
              AND SETTING DEADLINE TO ASSERT CLAIMS

       Pending before the Court is Petitioner’s Motion for Interim Relief and for Entry of a

Concursus Order (Doc. 2, filed 4/5/21). A Complaint for Exoneration From or Limitation of

Liability (“Limitation Complaint”) having been filed by Richard D. Price d/b/a Eagle Express

Charters, as owner of the EAGLE EXPRESS (“EEC”), for exoneration from or limitation of

liability, pursuant to 46 U.S.C. §§ 30501, et seq., 46 U.S.C. §§ 30101, et seq., and Rule F of the

Supplemental Rules for Certain Admiralty or Maritime Claims of the Federal Rules of Civil

Procedure, for any loss, damage, or injury, caused, occasioned, or occurring as a result of the

incident occasioned on September 16, 2020, as is more fully described in the Limitation Complaint;

       The Limitation Complaint having stated that the value of EEC’s interest in the EAGLE

EXPRESS at the end of such voyage and any pending freight does not exceed $3,556.00, as set

forth in the Limitation Complaint and its sworn Declaration of Vessel Value. See Doc. 1

       EEC having submitted to the Court, as security for the benefit of claimants, a letter of

undertaking, not less than equal to the amount or value of EEC’s interest in the EAGLE EXPRESS

($3,556.00) and her pending freight and security for costs ($1,000.00) in the total sum of $4,556.00

with interest at six (6%) per cent per annum from its date, executed by a duly authorized agent for

EEC’s liability insurer. See Doc. 1-2.

       Accordingly, Petitioner’s Motion for Interim Relief and for Entry of a Concursus Order

                                            Page 1 of 3
 Case 1:21-cv-00170-TFM-B Document 4 Filed 04/15/21 Page 2 of 3                  PageID #: 23


(Doc. 2) is GRANTED.       The Court finds the motion to be in compliance with Rule F(1),

Supplemental Rules for Admiralty or Maritime Claims and ORDERS as follows:

   1) The above-described Letter of Undertaking deposited by EEC with the Court for the benefit

      of claimants, in the amount of $4,556.00, as security for the value of the Vessel and its

      pending freight and as security for costs, plus 6% per annum interest, is ACCEPTED and

      APPROVED, subject to the right of any claimant to petition the Court for an increased in

      such security;

   2) Notice shall be issued by the Clerk of Court to all persons asserting claims with respect to

      which the Limitation Complaint seeks exoneration from or limitation of liability,

      admonishing them to file their respective claims with the Clerk of Court in writing, and to

      serve on counsel for EEC, a copy thereof on or before June 25, 2021, or be defaulted, and

      that if any claimant desires to contest either the right to exoneration from or the right to

      limitation of liability, he/she shall file and serve on counsel for EEC an Answer to the

      Limitation Complaint on or before the said date, unless his/her claim has included an

      Answer to the Limitation Complaint, so designated, or be defaulted;

   3) The aforesaid notice shall be published in the Mobile Press-Register once a week, for four

      consecutive weeks, prior to the date fixed with the filing of claims, as provided by

      Supplemental Admiralty Rule F; and copies of the notice shall also be mailed to any known

      claimants.   Petitioner EEC is responsible for coordinating with the U.S. Marshal (as

      appropriate) and the Mobile Press-Register as to the publication dates.

   4) The further prosecution of any and all actions, suits, claims, and proceedings already

      commenced, and the commencement or prosecution hereafter of any and all suits, actions or

      proceedings of any nature in any jurisdiction, against EEC, the Vessel, their employees,

      and/or insurers arising from the incident occasioned on September 16, 2020, as is more fully

                                           Page 2 of 3
Case 1:21-cv-00170-TFM-B Document 4 Filed 04/15/21 Page 3 of 3                  PageID #: 24


    set forth in the Limitation Complaint, are hereby RESTRAINED, STAYED, and

    ENJOINED until the hearing and determination of this action exclusively;

 5) Service of this Order as a restraining order may be made by mailing a conformed copy

    thereof, by certified mail, to the person or persons to be restrained, or to their respective

    counsel, or alternatively, delivered by hand.


    DONE and ORDERED this the 15th day of April, 2021.

                                                    /s/ Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
